Per Curiam:
We are of the opinion that as the case went to the jury, there was no clearly stated instruction upon the subject of the time when the Statute of Limitations commenced to run. As matter of law, the statute commenced to run upon the date fixable as the date upon which a reasonable time expired within which defendant should have performed. We are of the opinion that, because of the conditions then prevalent in Europe and then obtaining in over-seas transmission, the period of reasonableness of time was fixable by the jury as matter of fact.
Judgment reversed and new trial ordered, with costs to appellant to abide the event.
All concur; present, Bijur, Mullan and Proskauer, JJ.